     Case 17-33340-KCF              Doc 35     Filed 03/28/19 Entered 03/29/19 10:26:49        Desc Main
                                              Document      Page 1 of 2



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY

 Caption in Compliance with D.N.J. LBR 9004-1(b)
                                                                             Order Filed on March 28, 2019
                                                                                        by Clerk
 Harrison Ross Byck, Esq.                                                       U.S. Bankruptcy Court
                                                                                District of New Jersey
 Law Offices of Kasuri Byck, LLC
 340 Route 1 North
 Edison, NJ 08817
 (732) 253-7630
 (732) 253-7632 (Fax)
 Email: lawfirm@kasuribyck.com
 Bar ID: 026831988




 In Re:                                                      Case No.:       17-33340-KCF

 James Gore                                                  Chapter:        7
 Debtor

                                                             Hearing Date:   March 26, 2019 10:00 a.m.

                                                             Judge:          Ferguson




                     ORDER GRANTING MOTION TO REOPEN CASE TO FILE
                  CERTIFICATION ABOUT A FINANCIAL MANAGEMENT COURSE


               The relief set forth on the following page is ORDERED.

      [Leave the rest of this page blank]




DATED: March 28, 2019
Case 17-33340-KCF        Doc 35      Filed 03/28/19 Entered 03/29/19 10:26:49          Desc Main
                                    Document      Page 2 of 2




       The Court having reviewed the debtor’s Motion to Reopen Case to File Certification
About a Financial Management Course, and any related responses or objections, it is hereby

       ORDERED that:

1. The debtor’s case is reopened.

2. If the debtor(s) has not already done so, then within 14 days of the date of this order, the
   debtor(s) must file the Certification About a Financial Management Course (if this is a joint
   case, each debtor must file a separate Certification).

3. The debtor’s discharge shall be entered upon the filing of the Certification About a Financial
   Management Course.

4. If the debtor(s) fails to file the Certification About a Financial Management Course within 14
   days of the date of this order, the case will be reclosed without entry of the discharge, and
   without further notice from the Court.
